 596DECISIONSOF NATIONAL LABOR RELATIONS BOARDBud's Cooling Corporation and Bud Antle,Inc.andLocal 78,United Packinghouse,Food and Allied Workers,AFL-CIO.Case No. 20-CA-2097. September 17, 1962DECISION AND ORDEROn February 28, 1962, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.Thereafter, the Respondents filed exceptions to the Intermediate Re-port and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the briefs, and the entire recordin this case, and hereby adopts the findings,' conclusions, and rec-ommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of theTrial Examiner.' The Respondents renewed to the Board a motion to dismiss the complaint directed to,and denied by, the Trial Examiner In view of our decision herein,the motion is herebydenied.2We do not adopt,or pass upon, the Trial Examiner's finding that the Respondentsviolated Section 8(a)(5) and(1) of the Act by failing to give the Union notice of theirintent to transfer operations of the mixed loading dock from Cooling to Antle in June 1961.Additionally, as Redmon has been awarded backpay as part of the remedy for the8(a) (5) violations found herein,we do not deem it necessary to pass upon the TrialExaminer's finding that the Respondents did not violate Section 8(a) (3) of the Act bytheir failure to rehire him.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended,29 U.S.C. Sec.151,et seq.,herein called the Act, initiated by a chargeand amended charges filedby Local78,United Packinghouse,Food and AlliedWorkers,AFL-CIO,herein called the Union, against Bud'sCooling Corporationand Bud Antle,Inc., herein jointly called Respondents and severally called Coolingand Antle, Inc.,respectivelyUpon such charges(charge filed July 28, 1961; firstamended charge filed September 5, 1961; second amended charge filed September 14,1961; complaint issued September 22, 1961; amendment to complaint issued Septem-ber 25, 1961),a complaint was issued by the General Counsel of the National LaborRelations Board(the latter being herein called the Board),which, as amendedduring the hearing, alleges that Respondents had engaged in and were engagingin unfair labor practices within the meaning of Section 8(a)(1), (2), (3), and (5)of the Act.The Respondents'answer, undated,but apparently filed in due course,admitted certain allegations of the complaint and denied others, the total effectthereof being a denial of all unfair labor practices alleged in the complaint.Theanswer contains what is called an affirmative defense(but which actually amountsto a denial of the alleged collective-bargaining unit)and raises a point of law whichwas subsequently raised by motion and argument of counsel for the Respondents.138 NLRB No. 72. BUD'S COOLING CORPORATION AND BUD ANTLE, INC.597Pursuant to notice, a hearing was held in Salinas, California, on various datesbetween November 7 and December 2, 1961, before Trial Examiner James R.Hemingway.A representative of General Teamsters, Warehousemen and HelpersUnion, Local 890, herein called the Teamsters, was permitted to participate in thehearing to the extent of its claimed interest as a party to a contract with Antle,Inc.At the opening of the hearing, the General Counsel made a motion to amendthe complaint in a minor respect, and he made motions for other amendments tothe complaint during the hearing. Such motions were granted.The Respondentsmade a motion to dismiss the complaint upon the ground that all the alleged unfairlabor practices were dependent upon interpretation of a collective-bargaining con-tract and that the Board allegedly refuses to resolve ambiguities in a contract inorder to find that action taken under one interpretation constitutes an unfair laborpractice.I found that evidence would be required before consideration of themotion and therefore requested that it be made after the General Counsel's evidencewas in.At the close of hearing, the Respondents renewed their motion.Rulingthereon was reserved. It is now denied for reasons hereinafter set forth. Pursuantto permission granted and time fixed, the parties filed briefs with me.These havebeen considered.From my observation of the witnesses, and upon the entire record in the case,'Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe Respondents are California corporations doing business at Salinas, California,and at various other places in California, Arizona, and Texas, and having their prin-cipal office at the same location in Salinas, California.During the year 1960,Cooling, which is in the business of vacuum cooling and shipping vegetables, in thecourse and conduct of its business operations, performed services valued in excessof $50,000 for customers in States other than the State of California.Antle, Inc.,which is in the business of growing, packing, and shipping vegetables, during theyear 1960, in the course and conduct of its business operations, sold and distributedat its Salinas, California, operations, products valued in excess of $50,000 whichwere shipped from said operations directly to States of the United States other thanthe State of California.The Respondents do not contest jurisdiction of the Board.I find that the Board has legal jurisdiction and that it will effectuate the policies ofthe Act to assert jurisdiction.II.THE LABOR ORGANIZATIONS INVOLVEDThe Union is a labor organization admitting to membership employees of theRespondents.Teamsters is likewise a labor organization admitting to membershipemployees of the Respondents.III.THE UNFAIR LABOR PRACTICESA. The refusal tobargain1.Businesshistory and backgroundAntle, Inc., is a family-owned and managed corporation, the stock being ownedby Lester Lee Antle (250 shares), Lester V. (Bud) Antle, son of Lester Lee (125shares), and Delores J. Antle (125 shares).The officers of this corporation areLesterV. (Bud) Antle, president; George H. Hobbs, vice president, secretary,assistant treasurer, and general manager; and Robert V. Antle, son of Lester V.Antle, assistant secretary and treasurer.The directors are the officers plus LesterLee Antle and Respondents' attorney, Jacob Abramson.The date of incorporationof Antle, Inc., is not in evidence, but it apparently preceded by some years theincorporation of Cooling in December 1959.Before December 1959 the Antle business interests had been carried on in asso-ciationwith the interests of Bruce Church under the corporate name of C & AEnterprises, Inc.Both Church and Antle were growers and shippers of vegetables.In 1954, Bruce Church and Bud Antle acquired nine vacuum-cooling plants in Cali-iOn January 31, 1962, I served notice on the parties of intent to correct errors in thetranscript of these proceedings In accordance with a list of corrections included in saidnotice unless the parties on or before February 12, 1962, objected theretoNo objectionhaving been made, I now order the corrections made In accordance with the list of correc-tions contained in said notice. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDfornia and Arizona.These were then taken over by corporations formed for thepurpose.As a result of an election conducted in 1954, the Union became thecollective-bargaining agent for the employees at these plants and annual contractsresulted each year until 1960, at which time the Union and the employers enteredinto a 2-year contract as hereinafter related.In December 1959, the Church interests and the Antle interests were severed andthe various plants were apportioned between them. In that same month, but beforethe actual split of the Church and Antle interests, Cooling was incorporated spe-cifically to take over operation of the vacuum-cooling plants to which Churchrelinquished its interest.Before the split, C & A Enterprises, Inc., had operated avacuum-cooling plant in Salinas under the name of Valley Cooling Co. (apparentlya separate corporation).This plant went to the Church interests in the split.TheAntle interests, in the split, acquired plants in Watsonville, El Centro, and Holtville,California, and in Hereford, Texas, if not others.2Because the Antle interestswould otherwise have been without a vacuum-cooling plant at Salinas, they acquireda site and established a plant there.This plant was not in operation until thespring of 1960.The manning and management of the operations of the variousplants, including that in Salinas, was turned over to Cooling.Before 1960, the Church family and the Antle family, as growers and shippers,utilized their various vacuum-cooling plant sites to load their vegetables, only someof which (principally lettuce) were vacuum cooled, into trucks or freight cars forshipment.Thus, the noncooled vegetables, so called, were loaded at the same dockas the vacuum-cooled vegetables.3 Some of the so-called noncooled vegetables hadto be iced.At some of the vacuum-cooling plants, the iceplant was adjacent to theloading dock.At others, the icing was done by portable equipment or by movingthe railroad car to the iceplant after it was loaded.For the most part, vacuum-cooled vegetables and noncooled vegetables areloaded into separate cars, although to some extent combination cars are made up.Because most of the vacuum-cooled produce is lettuce, the cartons of lettuce usu-allymake up carloads (approximately 85 percent or more of the cars) exclusiveof other vegetables.4However, more than one type of noncooled vegetable is likelyto go into one car, depending on the different harvesting times.For this reason,the loading of noncooled vegetables is called mixed carloading and the loading docktherefor, the mixed vegetable loading dock, which is shortened to mixed'loadingdock.Before 1960, the same dock was used for cooled and noncooled vegetables .5Aswill be more fully set forth later herein, Antle, Inc., made arrangements with anice company for a loading dock on the ice company's property and for the icingof Antle's mixed vegetables.The property of the ice company is roughly a milefrom the Salinas vacuum-cooling plant.Cooling manned this mixed loading dockand managed the loading of mixed vegetables starting about June 23, 1960, severalweeks after the vacuum-cooling plant began operating.6This does not mean thatmixed vegetables were loaded at the vacuum-cooling plant in those few weeks.Ap-parently, lettuce is one of the first vegetables to be harvested and shipped, and thenoncooled vegetables were not ready for shipment until beginning about June23.Cooling hired the employees who worked at the cooling plant and likewisethe employees who worked at the mixed loading dock and billed Antle, Inc., forits services at both places.Some employees who worked at the cooling plant dur-ing 1960 also worked at the mixed loading dockAntle, Inc., employs its own field hands and does its own packing in the field 7before bringing its produce to the dock or cooling plant for shipment. Its fieldhands, including packagers, and its truckdrivers are represented by the Teamsters,2 Title to the plant properties, with the exception of the plant at Hereford and one ofthe mobile vacuum-cooling plants, is vested in Bud's Imperial Cooling Corporation, an-other of the Antic family interests.3 There was for a time one exception.Carrots grown at Holtville were loaded at aseparate dock.However, for the past 2 years no carrots have been grown theie.Antle, Inc., is one of the largest shippers of lettuce in the world.s It is not clear as to whether, in any given plant, the dock was large enough to handlethe loading of both types of vegetables simultaneously or whether, as intimated withrespect to one plant, the two types were loaded alternately.eIt was stipulated that the vacuum-cooling plant began operating before June 1960Carrots were probably the first of the noncooled vegetables, followed by celery and othervegetables7 Some growers who do not packin the fieldhave combined packing sheds and shippingdocks. BUD'S COOLING CORPORATION AND BUD ANTLE INC.599but the Union has a contract with Antle, Inc., regarding operation of the carrot-harvesting machine as well as the contract with Cooling herein involved.2.Bargaining negotiations and the 1960 contractThe 1959 collective-bargaining contract expired on April 1, 1960, and in Februaryof that year the Union opened collective-bargaining negotiations for a new contractwith a number of companies whose employees the Union represented.These in-cluded, among others, Valley Cooling and Bud's Cooling, the latter apparently onthe basis of its successorship to certain C & A operations.Meetings were held inthe law offices of Abramson & Bolz, the Respondents' attorneys.Although Cool-ing indicated that it wanted a separate contract for itself, the negotiations were car-ried on for all the companies at the same sessions, and they resulted, but for thename of the employer or employers involved, in identical agreements.Abramsonwas the principal spokesman for all the employers and Frank Menezes (pronounced"Menees"), the Umon's business agent, was the principal spokesman for the Union.At no time during the negotiations was any mention made of a separate mixedloading dock for Cooling. In fact, neither Abramson nor Menezes was informedthat Cooling intended to operate a dock separate from its cooling plant premises,although Respondents stipulated that Robert and Bud Antle along with Hobbs de-cided before March 1960 to operate such a dock.8When agreement appeared tobe reached by the parties, Abramson drafted the contract, stating the execution datetherein as June 30, 1960, although is was made retroactive to April 1, 1960.Theterm of the contract was for 2 years, to April 1, 1962, with automatic renewalsfrom year to year unless on or before February 1 of any year after 1961 eitherparty gave written notice of termination.After the draft was typed, the parties,by telegram, reached an additional understanding and later, in early July, becauseof a disagreement on the effect of a subsequently reached agreement between theTeamsters and certain cooling companies whose employees it represented, the Unionand the employers met and reached a further understanding regarding rates of payrequiring some retyping of the draft.The result was that the 1960 contract wasactually signed sometime between July 8 and 12, 1960This was after the com-mencement of operations at the mixed loading dock.Ed Maples, president of theUnion, who participated in the contract negotiations, testified that he had learnedof the separate mixed loading dock in late June or early July.He did not, how-ever, raise the matter in negotiations before the agreement was signed.9The contract, as signed, contains a recognition clause, in which Cooling recognizesthe Union as the exclusive bargaining agent for all plant employees (exclusive ofoffice clerical, professional, or supervisory employees) at five plants identified bycities."Plant" was not definedThe 1960 agreement contained a union-shop clause and a provision for vacationpay to be given at the close of the season for employees who had worked for oneor full seasons.It also contained a provision for seniority in the job classificationof the employee at the plant where he worked, which seniority carried over fromone year to the next.Employees were entitled to be hired, during job openings,on the basis of their seniorityThe contract obliged the employer to post a senioritylist on the bulletin board and to mail a copy thereof to the Union within 30 daysafter the close of the seasonThe contract also contained a provision coveringthe manner for assertion of seniority by the employees before the beginning of thenext season and covering the obligations of the employer in respect thereto.Othercontract provisions will be mentioned hereinafter.3.Basis for contention that there was a refusal to bargainDuring the 1960 season, Cooling gave the Union no reason to believe that theircontract for cooling plants did not also cover the employees at the mixed loadingdock 19The employees there received no less than the contract rate of pay andother benefits shown in the contract, and their working conditions were in con-8Hobbs, himself, testified that he did not know who made the decision.8Maples testified that he had a conversation with Robert Antle about the time Mapleslearned of the separate mixed loading dock, in which conversation he asked Antle aboutthat dock.He testified that Antle said that that was part of Bud's Cooling Corporationand that the same rates and conditions would apply thereAntic denied that such topicwas discussed at that time. I find it unnecessary to resolve the conflict'°The Respondents contend that the Union, itself, believed that the mixed loading dockwas not coveredThis will be considered later herein. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDformity with the contract provisions. In a few instances where employees con-tended that they had not received the correct amount of pay, Maples telephoned orspoke in person with Donald Raine, payroll supervisor for Antle, Inc. (who wasin charge of the computation of earnings, the issuance of paychecks, and mattersincidental thereto, for both Antle, Inc., and Cooling), about the discrepancies inpay of a few of the employees on the mixed loading dock.He once asked thesupervisor at the mixed loading dock to consider one man for promotion.Andhe spent considerable time with Bill Flory, the office manager for Antle, Inc., andalso for Cooling, working out the vacation pay of employees who had worked dur-ing the 1959 season for C & A Enterprises. Some of the employees for whom suchvacation pay was figured were working for Cooling at the cooler location and otherswere working at the mixed loading dock.The 1960 season closed about mid-January 1961. In February 1961, Flory tele-phoned Maples to inquire as to whether men working for Cooling would get only1week's vacation for having worked during the 1960 season.Maples took theposition that men who had worked for C & A Enterprises in 1959 and for Coolingin 1960 would be entitled to 2 weeks' vacation pay.Flory read a list of nameswhich included employees who, in 1960, had worked at the mixed loading dock,at the cooler, or both, and Maples indicated the number of weeks' vacation payeach was entitled to under the contract.Cooling did not mail to the Union the seniority list required by the contract tobe mailed within 30 days after the close of the 1960 season.Not having receivedthe list,Maples, for the Union, under date of May 3, 1961, wrote a letter addressedto Bud Antle, Inc., at 629 South Sanborn Road, Salinas (the actual address of bothAntle, Inc., and Cooling was 639,South Sanborn Road) in which the Union re-quested the seniority list for the Watsonville and Salinas coolers and for the mixedloading dock.The Respondents did not deny receipt of the letter and ,they stipulatedthat the seniority list was never furnished to the Union under the 1960 contractfor any location.The Union wrote twice thereafter, once on July 24 and once onAugust 14, each time addressing the letter to Cooling.The last letter was sentto the correct address at 639 South Sanborn Road.The Union received no replyto either letter.Cooling also failed to furnish the Union with a list of employeeswithin 15 days after it commenced operations in its 1961 season, as required underthe union-security provisions of its 1960 contractIn May 1961, Antle, Inc., entered into negotiations with the Teamsters for a con-tract covering its field hands. In the same negotiations, Antle, Inc., agreed to oper-ate the mixed loading dock under contract with the Teamsters, starting from thetime that operations there would commence in the 1961 season.The negotiatorsfor Antle, Inc, were Bud Antle, Robert Antle, and Hobbs, who were also officersof Cooling.Thereafter, in late June, the Teamsters tendered a signed agreementto Antle, Inc., for its signature.This appears to have been an agreement whichthe Teamsters had made with other employers in 1960.Antle, Inc., never signedthe agreement, but it operated during the 1961 season under its terms."In late June or early July 1961, when two men, who had worked during the 1960season at the mixed loading dock applied for work there on the basis of theirseniority, they were not hired.They reported this to Maples and Menezes.Thelatter telephonedRobertAntle and asked for a meeting.Antle asked thereason.Menezes replied that he wanted to talk about the employees who hadseniority but had not been hired.Antle told Menezes that the mixed loading dockhad been taken over by Antle, Inc., who had a contract with the Teamsters.WhenMenezes claimed that "you are still under contract to us," and repeated a desireto meet, Antle responded that "that is the way the ball bounces" and that there wasnothing to talk about.4.The appropriate unit and the Union's majority thereinThe determination of the appropriate unit for bargaining is the function of theBoard under the Act.However, where the parties reach agreement on an appro-priate unit which does no violence to any substantive rights of employees underthe Act, the Board would not be likely to impose a different unit on the parties.12"The shed which had been leasedby Antle, Inc,in 1960,as a mixed loading dock forCooling's operations had been torn down,but Antle,Inc , was able to rent another shedin the same string. It used this one until a permanent shed,which It was building nearthe ice plant,but across the tracks,was completed in August 1961."SeeThe Baker and TaylorCo, 109 NLRB 245;Growers Warehouse Company,Inc.,114 NLRB 1568 BUD'S COOLING CORPORATION AND BUD ANTLE, INC.601The unit under the contract of the parties was originally defined before a Board-conducted election(whether or not this was a consent election does not appear),and since 1954 the parties had apparently contracted for the same unit.Thiscreates a presumption of majority for the Union during the term of the contract.13But it is the contention of the Respondents that because some of the employees andsome of the operations formerly covered by the agreed unit were moved to a physicallocation separate from the location of the vacuum cooler,itself,thismove createda new plant, in effect,and therefore it excluded such employees from the unit, orat least gave rise to an ambiguity in the contract.The mere change of location,without more,especially where the location is within the same city, is no reason forfinding a change in the unit.14In support of the contention that there were other changes than that of merelocation, the Respondents adduced testimony to the effect that the classificationslisted in the contract were not recognized at the mixed loading dock and that com-pensation,although similar,was not, in some instances,the same as called for bythe contract.This evidence will be discussed herein below.Aside from saying that a sufficient change occurred to remove the employees ofthe mixed loading dock from the coverage of the contract,the Respondents assertedthatonly byinterpreting the 1960 contract can it be determined whether or not theparties intended to include employees engaged in activities in connection with theloading of uncooled vegetables separate and apart from vacuum-cooled vegetables inthe unit defined in the contract,and the Respondents rather vigorously argue that itfollows that only by an interpretation contrary to their own can it be foundthat thecontract covers the employees at the mixed loading dock; and,they argue,the Boarddoes not take jurisdiction of refusal-to-bargain cases where the acts alleged to consti-tute the unfairlaborpractices depend upon an interpretation of a contract,for, saythe Respondents,thiswould require the Board to police the contract and that theBoard will not do.Interpretationmay be called for where a contract is ambiguous.It is not hereambiguous on its face, and if therebe anyambiguity in the contract here involveditdid not arise because of any uncertainty as to what was intended at the time thecontract was negotiated.It could only arise because of a latent ambiguity,one whichwould appear only when the parties discovered what was previously unknown tothem, that some extrinsic fact existed to which the language could apply and whichwould give that language a meaning different from that intended by one of thepartiesSo far as the Union is concerned, it was, at the time of the negotiationof the contract,unaware of the intention of the Respondents to operate a separatemixed loading dock.The Respondents,on the other hand,concede that theydecided,well before the conclusion of those negotiations,to operate a separate mixedloading dock.As to the Respondents,a latent ambiguity could not exist.In fact,by failing to reveal their intention,the Respondents themselves created any ambigu-ity that may have arisen.Theyhave no right now to impose their own subjectivemeaning on the Union when they knew that the contract would mean somethingelse to the Union.This is all the more true since the language of the contract wassupplied by the Respondents through their attorney.The meaning reasonablyattributed thereto by the Union is, therefore,the meaning to which the Respondentsare bound.But even if it be granted for the sake of argument that an ambiguity exists of whichtheRespondents might avail themselves,theRespondents'assumption as to theBoard's attitude toward interpretation of contracts is inaccurate.The Board has,and will,assert jurisdiction to determine the question of whether or not a refusal tobargain is an unfair labor practice even if this requires an interpretation of theagreement of the parties as to the composition of the appropriate unit.15The casescited by the Respondents in support of their contention,I find,are not apposite.Althougharguing that the Board will not police a contract,the Respondents arehere saying(improperly,as I have found)that there is no contract as to the employeeson the mixed loading dock, but that the Union should nevertheless have resortedto the arbitration provisions of the contract to determine its meaning even thoughthe Respondents showed no disposition to recognize the contract as to such employ-ees:In fact, by entering into a contractwith theTeamsters,the Respondents wererepudiating the contract with the Union.Whatever the attiude of the Board may bewith respect to policing contracts where the only differences between the partiesarise in connection with a good-faith dispute as to the meaning of their writtenisShamrock Dairy,Inc,at at.,119 NLRB 998,124 NLRB 494;Servette,Inc,133NLRB 132.14A. K Allen Co.,Inc, at al,117 NLRB 568.15Growers Warehouse Company, Inc.,114 NLRB 1568. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDwords, the Board does not stand aside where a party to a labor contract repudiatesit in whole or part.ieThe Respondents, in an effort to prove that the intent of the parties from thebeginning was not to include the employees of the mixed loading dock in the unit,attempted to show that the Union, as well as themselves, interpreted the contract asnot covering the employees of the mixed loading dock and that the Union demon-strated this affirmatively as well as negatively.In attempting to prove an affirmative demonstration, the Respondents adducedtestimony concerning an alleged conversation between Robert Antle,Menezes,Maples, and another representative of the Union in late July or early August 1960at a time when they met to discuss a contract between the Union and Antle, Inc.,concerning a carrot-harvesting machine.Robert Antle, during the early part ofthe hearing, on questioning by Respondent's counsel, testified that before this meet-ing got under way, one of the Union's representatives, either Menezes or Maples,commented, "We had better get this mixed loading dock covered under the StandardPacking Shed Agreement." 17The latter contract between the Union and certainoperators of packing sheds covers the work of packing vegetables as well as of loadingthem, and the wage rates for loading thereunder are different from the rates underthe vacuum-cooler contract.Antle testified that he had indicated surprise whenthe quoted statement was made because, he testified, the vacuum-cooler rates beingpaid at the mixed loading dock were higher than the loading rates being paid underthe packingshed agreementActually, a comparison of the piece-work rates isdifficult, although the hourly rate for the loader under the packingshed agreementwould be less than the "standby" rate of the loader under the vacuum-cooler con-tract.Both Menezes and Maples denied that there was any such conversation. Inan effort to corroborate Antle's testimony, Hobbs testified that he had, a few daysearlier, before the date of the alleged conversation testified to by Antle, had conver-sations with some representatives of the Grower-Shipper Vegetable Association, theother party to the packingshed agreement with the Union, in which these representa-tives said they were negotiating a contract with the Union and said that the Unionhad raised a question as to whether or not Antle, Inc., or Cooling (which of thetwo was not identified) wanted to bring their loading dock under the packingshedagreement.Antle testified that, before the meeting about the carrot machine, aboverelated,Hobbs had told him of the conversation which Hobbs had had with theGrower-Shipper representatives.Menezes, however, testified that the Union hadhad no negotiations with the Grower-Shipper Association in 1960, although theyhad in 1961.A 2-year contract dated July 19, 1961, signed by that Association andthe Union, is in evidence.There is reason to believe that the conversation Hobbstestified to may have taken place in July 1961 rather than 1960. In 1961 Antle,Inc., built a permanent mixed loading dock for itself not far from its 1960 opera-tions.There was testimony that Antle, Inc., contemplated the use of the dock for thepacking of winter vegetables unless it was able successfully to vacuum-cool broccoli.So far, it has not done any packing there I credit the denial of Menezes andMaples and find that Antle either misunderstood what Maples or Menezes had saidor that he confused that conversation with one he may have had at another timeor with someone else. It is significant that in the conversation when Menezes tele-phoned Robert Antlein lateJune or early July 1961, Antle did not contend thatthe Union had not been the representative of the employees at the mixed loadingdock in 1960 and he did not call attention to Maples' statement.His only explana-tion for not recognizing the Union or its contract at the mixed loading dock in 1961was that that dock had been taken over by Antle, Inc., that Antle, Inc., had a contractwith the Teamsters and that that was the way the ball bounced.The negative demonstration of the Union's intent, the Respondent's argue, was inthe failure of the Union to do anything to show that it was claiming to represent theemployees at the mixed loading dock.This contention appears to stem mainly fromthe fact that representatives of the Union did not make formal contact with RobertAntle in raising questions of errors in pay of employees.The men who workedat the mixed loading dock in 1960 were dues-paying members of the Union, andMaples represented them as well as the employees of the cooling plant proper inthe matter of vacations and of errors in pay.The mere fact that Maples spoke withthe payroll supervisor and office manager rather than with an officer of Cooling isaeCarroll'sTransfer Company,56NLRB 935;CarterMachine and ToolCo.,133NLRB 247.37Late in the hearing, Antle again gave testimony about the same conversation, but thistime he identified Maples positively as the speaker and quoted the conversation withmuch greater detail. BUD'S COOLING CORPORATION AND BUD ANTLE, INC.603not important.The payroll supervisor and the office manager were both agents ofthe Respondents.Both were aware of the existence of the contract and each, duringthe 1960 season, dealt with Maples to the knowledge of Robert Antle.After Mapleshad spoken with the payroll supervisor about a grievance of several of the employeeswho were working at the mixed loading dock concerning a deficiency in their pay,one of the employees, Dave Coffman, had a personal conversation with RobertAntle about the grievance.Antle testified that it was at the insistance of Coffman(who, he testified, claimed to represent the other men) that he directed the payrollsupervisor to recompute the pay of the men with a certain change.This was givenby the Respondents as an instance of individual settlement of a grievance tendingto prove that the Union was not representing the employees at the mixed loadingdock.Although Coffman was presumably working at the mixed loading dock atthe time of the hearing, he was not called as a witness to give his version of hisconversation with Antle.Iwas not impressed with the reliability of Robert Antle'stestimony on controversial matters and I am of the opinion that the exact circum-stances of the conversation between Robert Antle and Coffman as well as the exactconversation itself do not appear in the transcript. I observe, furthermore, thatwhen the checks for backpay were ready for the men in November and December1960, those for two or three of the men were delivered by the payroll supervisor toMaples for delivery to the claimants.On one occasion, the payroll supervisor toldMaples that he had given Coffman's check to Coffman personally. I find that the evi-dence of Maples' acts proves that the Union was undertaking to represent the employ-ees at the mixed loading dock as well as at the cooler.Furthermore, the evidencesupports a conclusion that the Respondents recognized the applicability of thecontract to the mixed loading dock, themselves.To support an argument that the parties never intended to include the employeesat the mixed loading dock under the contract, the Respondents sought to showdifferences between the jobs and pay put into effect there as compared to those atthe cooler.First,Respondents offered testimony intended to establish that theemployees there had combination jobs other than those mentioned in the contractand second, they gave testimony to the effect that the rates of pay for employess atthe mixed loading dock were not the same as those called for under the contract.From a consideration of all the evidence, however, I am of the opinion that suchtestimony as was given to support this contention was misleading.That someemployees on that dock occasionally worked outside their customary classificationsis fairly clear.But the evidence also indicates that except where they were trans-ferred from one classification to another and were given a different timecard,18 theydid so merely because the exigencies of a given situation called for a temporarychange, such as when a loader might develop a sore arm and the foreman would lethim drive the forklift for a while and the forklift driver would take over the loader'sjob, or when the setoff men might spend a few minutes removing pallets from thebelts when the forklift driver was interrupted in his work of removing them.Thelatter was done "to help keep the operations going," Head testified.As used in thecontract, a combination job apparently refers toone inwhich the employee, as apart of his regularly assigned duties (and therefore his job description), does two ormore kinds of work.The only combination job in Salinas, according to this mean-ing,was the job of receiver and forklift driver, a classification specifically listed inthe contract.In any event, whatever differences may have existed between thework of employees loading vacuum-cooled vegetables and those loading noncooled,mixed vegetables, I am convinced and find that they would have existed whether themixed vegetables were loaded at the same dock as the vacuum-cooled vegetables or ata separate dock.For years, without regard to such alleged differences, the Respond-ents had recognized and continued to recognize a single unit containing employeesloading cooled and noncooled vegetables whenit isdone at the same dock.Nogreater differences are shown to have existed because of the use of a separate dock.The Respondents' testimony to show that combination jobs not mentioned in thecontract were used at the separate mixed loading dock, I am satisfied and find, referonly to such diversification of work as occurred at any mixed loading dock, even thoseadmittedly covered by the 1960 contract. In fact, the contract itself contemplatesthat occasions might arise when employees might be asked to perform work outsidetheir usual classifications,as is evidentfrom the following contract provision:18At such times they were paid the contract rate for the classification in which theyworked.Head testified that he would not change a man's classification unless the em-ployee was to be on the new job for a period of a couple of hours or longer. Then he waspaid according to the contract scale for the next classificationIf a man did lower paidwork for it while, his classification and rate of pay were not downgraded. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDCar-loaders and set-off men if put to work will be guaranteed a minimumof four (4) hours' work at the stand-by rate of pay, provided the employeeperforms all work of any kind assigned. . . .Although the Respondents adduced testimony to the effect that the employees atthe mixed loading dock received pay on a basis different from the contract rates,I find that this was true only in one or two instances where, because of the type ofcontainer involved or because of conditions which prevented employees from mak-ing, on piece rate, a minimum of at least the equivalent of the hourly standby rate,adjustments in rates were made by Cooling during the season.One such instanceinvolved the handling of sacked carrots, which were apparently slower loading thancrates or cartons.The 1960 contract did not list sacks under the piece rate. Someagreement, in such a case, would be required to be worked out in any event, becausethe existence of the contract would not terminate the duty to bargain on new mattersnot covered thereby.19 Such is not convincing evidence of an intent by Cooling notto operate under the 1960 contract at the mixed loading dock. Problems such asthese would arise whether or not the employees on the mixed loading dock used thesame dock as the employees engaged in loading vacuum-cooled vegetables or not.Furthermore, it is noteworthy that when the agreement was entered into with theTeamsters in 1961, the same rates of pay for the same classifications of work wereagreed to and were paid as would have prevailed under the contract with the Union.zoIt is likewise noteworthy that Hobbs told Head, the 1961 foreman, that the employeesat the mixed loading dock in the 1961 season would receive the same rates of paythat prevailed generally in the produce business. Such evidence tends to confirm myconclusion that the 1960 contract rates were in effect during 1960 and that anyalleged differences in pay between the rates paid at the mixed loading dock and therates paid at the cooler for similar work resulted not from an abandonment of con-tract rates but from adjustments made to meet unexpected conditions.Such anadjustment was required once at the cooler, too, which was undisputedly subject tothe contract.During a hot spell in 1960, the cooler was not functioning properly.The result was a slowdown in the quantity of cooled vegetables going to the loadersand setoff men. Because of this condition, the loaders and setoff men were not ableto earn, on the contract-provided piece rate, a minimum amount equivalent to theirstandby rate.The Union caused Cooling to make an adjustment in pay to bringthe employees' pay up to their standby rate.5.Conclusions respecting refusal to bargainOn all the evidence, I conclude and find that the Respondents' contention that the1960 contract did not cover the employees at the mixed loading dock is withoutfoundation or merit.From all the evidence tending to prove that the Respondentsrecognized the Union as the collective-bargaining representative of the employeesat the mixed loading dock in 1960, I conclude that the Respondents' claim that the1960 contract did not cover such employees was one adopted after the commissionof the unfair labor practices herein found.Evidence of the Respondents' refusal to bargain, among other things, is to befound in the Respondents' ignoring of the Union's request for the lists and noticesrequired under the contract, by their repudiation of the contract for the second yearof its 2-year term with respect to its coverage of employees at the mixed vegetableloading dock, and by their refusal on and after June 24, 1961, to meet with theUnion or to discuss the rights of employees to jobs at the mixed vegetable loadingdock in 1961 on the basis of their seniority under the contract.This conduct alongwith the unlawful recognition of the Teamsters constitutes a withdrawal of recogni-tion from the Union as to part of the employees in the appropriate unit and a refusalto bargain in contravention of Section 8 (a) (5) and (1) of the Act 21The attempt to escape the provisions of the 1960 contract by transferring theoperations of the mixed loading dock to Antle, Inc., in 1961 does not alter the Re-spondents' obligation to recognize and to bargain with the Union concerning theemployees at the mixed vegetable loading dock. In fact, since the change was19I received the impression that Hobbs and Robert Antle, in testifying concerning ratesof pay, were holding back lust enough information to induce a misconception of the truefacts.20Robert Antle did testify that, after looking at the Teamsters' proffered contract, heremarked to Hobbs that it looked all right except for the combination jobs.He neverthe-less testified that he considered himself bound by the proffered contract, and there was noevidence that the work or pay at the mixed loading dock was considered by the Teamstersor the Respondentsas inviolation of the Teamsters' contract.22Carter Machineand Tool Co., 133 NLRB 247 BUD'S COOLING CORPORATION AND BUD ANTLE,INC.605effected without notice to the Union, it gives the appearance of bad faith.22For thepurposes of effectuating the policies of the Act, the two companies, having inter-locking directors and stockholders and the same officers, constitute one employer 23I find it unnecessary, therefore to consider whether or not the Respondents' motiva-tion actually was, in part at least, to relieve Cooling from financial loss incurred inthe operations of loading the mixed vegetables of Antle, Inc., as the Respondentscontended.Since all the benefits accrued to the same interests, no real loss occurred.If any loss was debited to Cooling, it was merely a bookkeeping loss which couldhave been avoided by having Cooling charge Antle, Inc., for the actual cost ofoperating the mixed loading dock the same as Antle, Inc., did in charging Coolingfor the services performed by the office manager and bookkeeping employees.By failing to give the Union advance notice of intent to transfer operations fromCooling to Antle, Inc., in June 1961, and to permit the Union to consider and bargainwith respect to the effect thereof on the employees in the appropriate unit, as well asby other acts heretofore mentioned, the Respondents have further violated Section8(a)(5) and (1) of theAct24B. Assistance to TeamstersDuring May 1960, Antle, Inc, negotiated a contract with the Teamsters. Presentat the negotiations for Antle, Inc., were Hobbs (vice president of both Antle, Inc.,and Cooling, but general manager of Antle, Inc ), Robert Antle (treasurer andassistant secretary of both corporations, but general manager of Cooling), andLester (Bud) Antle, president of both corporations.25The Teamsters' representa-tiveswere Glen Wilkerson, business representative, and William Kenyon, secretaryand treasurer.These negotiations were concerned with a contract for the harvestingand field processing workers, but the negotiators discussed and agreed during thesemeetings that the mixed loading dock would be operated in 1961 under contractwith the Teamsters, although, at this time, no employees had yet been hired to workthere that season.For one who was present at such negotiations for the companyof which he was manager, Hobbs displayed a singular lack of information.Hobbsknew, for example, that the agreement with the Teamsters covering the mixed load-ing dock was later reduced to writing but he testified that he did not know who didthis.He knew only that the written agreement was not signed by the Respondents.Robert Antle apparently was better informed, for he testified that the Teamsterswere to "prepare" it.This is in contrast to the negotiations with the Union in 1960and the preparation of the contract by the Respondents' attorney.The Cooler operations in Salinas began about May 8, 1961,28 while those at themixed loading dock began on about June 23 or 24, 1961.At least four of the fiveemployees who were employed at that loading dock at the outset in 1961 had beenemployed by Cooling at the cooler before they went to the mixed loading dock.Those who worked at the cooler from May 8 to June 23, 1961, may be presumedto have been members of the Union that year because of the union-shop clause in the1960 contract.Of the five employees, four had worked at the mixed loading dock in1960.All these had been members of the Union in 1960, and all had paid theirquarterly dues to the Union at least until July 1, 1961. Some paid dues to the Unionfor a longer period of time in 1961, despite their required membership in theTeamsters after July 1, 1961, presumably in the expectation of working again in1961 at the cooler plant, where the Union was still recognized as bargaining agent.One man, who worked at both the cooler plant and the mixed vegetable loadingdock during the 1961 season, paid his dues to the Union throughout the year. Itdoes not appear whether or not he also paid dues to the Teamsters.Floyd Head, a member of the Union who was working at the cooler in 1961,before going to the mixed loading dock, had been a member of the Teamsters for19 years, although not at the Respondents' Salinas plant and not as an active memberin all those years.Apparently, he was on inactive status on withdrawal card beforeu C & D Coal Company,93 NLRB 79928Esgro Inc. and E8gro Valley Inc,135 NLRB 285;International Powder MetallurgyCompany, Inc,134 NLRB 1605;Aluminum Tubular Corporation and American FlagpoleEquipment Co., Inc.,130 NLRB 1306;Royal Oak Tool & Machine Company and RO Manu-facturing Company,et al.,132 NLRB 1361u Rapid Bindery, Inc. and Frontier Bindery Corporation,127 NLRB 212.25Hobbs testified at one point that he and Attorney Abramson were the ones whonegotiated contracts for Antle, Inc., while Robert Antle and Abramson negotiated forCooling.Abramson was not mentioned, however, as having been present at the Teamsters'contract negotiationsseThe date is based on the testimony of Floyd Head. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 23, 1961.Others who started the season at the mixed-loading dock alsohad withdrawal cards from the Teamsters or a related local.Head, expecting towork at the cooler plant again in 1961, paid dues to the Union during the thirdquarter, as well as the second quarter, of 1961, although after July 1, 1961, he paiddues to the Teamsters.I give the withdrawal status of these employees no valuefor the purpose of giving the Teamsters any claim to representation.Antle, Inc., appointed Head as foreman of the mixed vegetable loading dock in1961.As such, Head hired the employees for that dock; at ]cast he hired thosestarting after the opening day.A day or two before the season started at the mixedloading dock, Hobbs told Head that Antle, Inc., had a contract with the Teamstersand that that dock would be operated in accordance with that contract.Head wastold that the wage scale would be similar to all other contracts in the produce indus-try and that when he hired men he should tell them only that it was a union joband that they would receive the union scale.On the first day of the 1961 operations at the mixed loading dock, Wilkersonappeared at the shed and procured signed authorization cards from three or pos-sibly four of the employees, including Head.27While Wilkerson was still speakingwith these employees, Robert and Ken Antle (the latter not being identified exceptby name) appeared at the door of the shed and waited a few minutes for Wilkersonto finish.Wilkerson spoke to the Antles for 4 or 5 minutes on his way out, saying,according to his testimony, that it looked like "we were going to have to work outsome kind of agreement "A few days later, according to Wilkerson, he and Kenyon went to the office ofAntle, Inc., and discussed a contract with Hobbs and, when Robert Antle was inthe room, with him also.Wilkerson testified that he told Hobbs and Antle thatthe Teamsters represented "their people."However, when asked if heagain in-formed them that the Teamsters "represented employees at ,the mixed loading dock,"Wilkerson answered, "To be honest with you, they never asked; I never told them,no.I did not."Since recognition was given before any employees had been hiredat the mixed loading dock, it is obvious that representation at a later date was un-important.It is therefore not necessary to figure out whether or not the lastanswer of Wilkerson contradicted his prior testimony.From the Respondents' plant,Wilkerson testified, he and Kenyon returned to their office.Kenyon told Wilker-son that he would "piece together" a contract for Antle, IncKenyon later handedWilkerson a contract, and Wilkerson took this document to the office of Antle, Inc.,and left it with a receptionist with the request that she pass it on to Hobbs or RobertAntle.28The date of this delivery was not established.The document, however,is in evidenceIt consists of what appears to be a standard contract between theTeamsters jointly with a sister local and an unidentified employer or employers fora term running from April 1, 1960, to July 15, 1962, with an automatic renewalclause.29The recognitionclause statesthat the Teamsters is recognized as therepresentative for collective-bargaining purposes "of all employees performing dutiesthat come within the classifications set forth" in a subsequent sectionThe listedclassifications and rates of pay therefor are identical to the Union's 1960 contract,with the exceptions that (1) the Teamsters' contract omits the classification of cooleroperator and (2) it lists "push back" as a classification, whereas the push back isnot a separate classification under the Union's contract but is treated by the Unionas in the classification of "dock help," a classification included in both contractsUnder the Teamsters' proposed contract the rate for push back and dock help isthe same.The Teamsters' proposed contract also contained a union-shop clauserequiring membership within 30 days after employment.This document was cov-ered by a memorandum form of agreement on a Teamsters' letterhead.This memo-21None of the men who signed authorization cards that day ever paid iniliation feesIn view of the testimony that some of the men were members of the Teamsters or a re-lated local who were on withdrawal status, this fact would suggest that all those whowere signed up on the first day had that statusAlthough this suggests that the Re-spondents might have selected for first employment employees having such inactive statusin the Teamsters in order to give the Teamsters more color of claim to represent theemployees,I find the evidence insufficiently strong to warrant such a finding28Wilkerson testified that he did not see this contractI give no weight, therefore, tohis testimony that the Respondents were not paying the rates called for thereunder-that "they were paying piece rates," especially since the contract provides that carloadersand setoff men were to be paid on a piece-rate basis.29The heading of this agreement was obliterated by typewriter except for the initialletter"V" and the word"Agreement " BUD'S COOLING CORPORATION AND BUD ANTLE, INC.607randum was dated June 23, 1961, and was signed by Kenyon.The place for signa-ture of Antle, Inc., remained blank.This memorandum stated in part thatEffective this 23rd day of June, 1961, Bud Antle, Inc., recognizes the GeneralTeamsters,Warehousemen and Helpers Union Local 890 as the exclusive bar-gaining agency . . . for all of its employees working in the Liquid Ice shedlocated on Airport Boulevard, Salinas, California.The memorandum then stated that the attached agreement would be placed in fullforce.Hobbs and Antle, although testifying that, on advice of counsel, they hadnot signed the Teamsters' contract, both testified that they considered themselvesbound by the agreement.The terms of the Teamsters' contract were complied withduring 1961 by Antle, Inc.The complaint alleges assistance to the Teamsters (1) in the recognition of theTeamsters by Antle, Inc., since about June 24, 1961, and in the latter's enteringinto an oral contract with the Teamsters covering employees already covered bythe Union's contract and (2) permitting the Teamsters to enter upon its mixed load-ing dock at Salinas to solicit members during working hours and at a time when saidemployees were members of the Union and were covered by the terms of the Union'scontract.The Respondents' defense was that the employees at the mixed loading dock werenot covered by the Union's contract and so the Respondents were free to enter intoa contract with the Teamsters concerning them; also that the Respondents had notdenied the Union the privilege 'of entering upon the Respondents' premises to collectdues and therefore the Respondents were merely according the same privilege tothe Teamsters. I have heretofore considered the first-mentioned defense and foundthat the employees at the mixed loading dock were covered by the Union's contract.But even if they were not, the Respondents very patently assisted the Teamsters byagreeing with the Teamsters to operate under the latter's contract before the seasonopened and before any employees had been hired at the mixed loading dock or beenassigned from the cooler to work there, and while another union was claiming torepresent employees having seniority rights to work there.30Even if the Teamstersdid not have a signed contract before the season began, the Respondents had com-mitted themselves by oral agreement to operate the mixed loading dock as aTeamsters' job.This is evident not merely from the May negotiations with theTeamsters but from the fact that Hobbs told the prospective dock foreman, beforeany men began working at the mixed loading dock, that Antle, Inc., had a contractwith the Teamsters and that the mixed loading dock would be operated in accord-ance therewith.The Respondents' knowledge and consent to Wilkerson's "solicitation" 31 of thedock employees is merely further evidence of assistance.Because of his foreknowl-edge, Robert Antle certainly knew why Wilkerson was present at the dock whenhe saw and spoke with him there on the opening day of the 1961 season.Whetheror not the Respondents would have permitted Wilkerson, during working hours, tosolicitmembership for the Teamsters had there been no other union representingthe employees is beside the point. It is likewise beside the point that the Union,.as the recognized contract representative of the employees at the cooler, was per-mitted to collect dues on the plant premises.A comparison of the two situations isnot apt.The Respondents knew or are charged with knowledge of the fact that,even if no other union were claiming representation, they could not legally rec-ognize the Teamsters, as they did, unless the Teamsters had first received authoriza-tions from a majority of the employees in the bargaining unit.Their recognition,alone, was assistance.But the assistance is even greater when ,the Respondents per-mitted the employees to be solicited by the Teamsters although they were alreadyrepresented by another labor organization to the knowledge of the Respondents,Hence, permitting Wilkerson to sign up employees at the dock on the opening day30 If the Respondents could,contrary to my findings herein, have doubted before May1961 that the Union claimed to represent the employees at the mixed loading dock, theyshould have had none after receipt of the Union's letter of May 3, 1961, in which itasked for a seniority list of employees who had worked during the 1960 season,includingthose who worked on the mixed loading dock.31There is reason to believe that Wilkerson did more than solicit.When he went tothe dock to sign up the employees,he first spoke with Foreman Head, who had alreadybeen informed that the dock would be operated under contract with the Teamsters.Wilkersontestifiedwith respect to this conversation,"Well, I put it to him kind ofbluntI told.him I would like to get his people signed up in the Teamsters Unionand w.intedto getapplications as of that time." 608DECISIONS OF NATIONAL LABOR RELATIONS BOARD(after having illegally recognized the Teamsters) was patently in furtherance of adesign to evade the requirements of the Act by presenting an appearance of legalityby having authorizations dated in advance of the date of a written contract (althoughlong after the date of recognition) and thus to assist the formation of the Teamsters 32On all the evidence, therefore, I conclude and find that the Respondents, by rec-ognizing the Teamsters at a time when they did not represent a majority of the em-ployees in the appropriate unit, by entering into an oral agreement with the Teamstersto bind themselves to the terms of the Teamsters' contract for the mixed-loadingdock employees, and by assisting the Teamsters to solicit memberships on the dockduring working hours from employees already represented by another union, haveinterfered with the formation of the Teamsters at the mixed loading dock and havecontributed support to it in violation of Section 8(a)(2) and (1) of the ActBythe same conduct, the Respondents have violated Section 8(a)(5) and (1) of theAct.33C. Discrimination in refusal to hire RedmonGeorge Redmon was hired by Cooling at the mixed loading dock on July 5, 1960.On or about July 20 of that year he joined the Union and paid dues to it regularly.He understood that he was covered by the Union's contract.34He started in theclassification of floor help, the lowest paid.One day when Redmon telephoned theforeman of the dock to learn what time to report, the foreman told Redmon that hewas to work at the vacuum-cooler plant that day.Redmon reported there andworked as a push back.A push back is in the classification of dock help and hereceives 5 cents an hour more than floor help.After his first day at the vacuum-cooler plant, Redmon did setoff work, a piece-rate job, for about a week or so.Thesetoff job was a still better paying job.Then Redmon returned to the mixed load-ing dock and apparently went back to his original classification.About 3 or 4 weeksafter he returned to this dock, he became a setoff man and held that job until Jan-uary 1961, the end of the season.Twice during the 1960 season Redmon spoketo the foreman about the fact that his paychecks were short.The foreman saidhe would look into the matter.When Redmon got no further word, he spoke toMaples, who said he would look into the matter.On November 2, 1960, Redmonreceived a check for extra pay.By virtue of his work in 1960, Redmon was entitled, under the Union's contract,to certain seniority rights entitling him to reemployment during the 1961 season.In May 1961, Redmon procured from the Union a blank form for claiming seniorityand reemployment on the dock.He filled such form out in duplicate, dating it May17, 1961, and leaving one with the Union and delivering the other to the head ofthe Respondents' payroll office35Inthe form, Redmon stated his intention to as-sert his seniority as "flunky-set off." I find that his partial misdescription of hisformer jobs was not an element in his failure to get employment.The form wasfilled in with Redmon's address and telephone number so that the Respondents couldnotify him of the approximate starting date.He received no notice from theRespondents.On three or four occasions between late June or the first of July and mid-August,Redmon went to the dock and spoke with Head about employment.On the firstoccasion, Redmon testified, Head said that he would be hiring only those beingsent over from the office.Head testified that he did not think he told Redmonthis.In view of Head's own testimony, I find probability in Redmon's testimonyfor,when asked how he contacted people when he needed them, Head testified,"They come out ,there.They would say to me, 'I hear you need somebody.' "Thisindication of knowledge that work was available suggests, when taken with otherevidence, that men were being directed to Head for hiring.36 I credit Redmon's83 Since thefull complement of employees at the mixed loading dock at the height ofthe season was about 15 men, 3 nonsupervisory employees signed up on the opening daywouldfurnish a questionable majority, in any event38A. IV. Silver, et at, 47NLRB 49.84 That the Respondents apparently thought so, too, is evident from the fact that theypaid Redmon 1 week's vacation pay at the end of that season8e This formwas addressed by Redmon to Bud, IncCounsel for the Respondentsobjected that this was not a proper addressSince the form was delivered in person,and since I have found that, for the purposes of this case, the Respondents were oneemployer, the misnomer was of no importancea6For example, the day before Head was to lose a man who was going into service,Don Wilkerson, a relative of Glen Wilkerson, the Teamsters' business agent, appearedand spokewith Head and was told to come to work the next day. Head testified that he BUD'S COOLING CORPORATION AND BUD ANTLE, INC.609testimony.Redmon did not, however, go to the office to see if he could be di-rected to Head.On Redmon's second visit to Head, in mid-July, Head informedRedmon, upon the latter's inquiry if his seniority from 1960 did not apply to hisgeuting work, that there was no seniority from 1960 because the dock was now undera Teamsters' contract.Each time that Redmon inquired about work, Head toldhim he did not need anyone. After mid-August, Redmon ceased to make anyfurther inquiries.There is evidence that men were hired by Head, in intervals between inquiries byRedmon, although they had not worked at the dock in 1960.Although there isground for suspicion that these men might have been selected for employment eitherby the Respondents' office or by the 7 eamsters, the evidence does not suffice as abasis for a finding of fact.As these men were hired, Wilkerson signed them upfor the Teamsters, he testified.Head testified that the only reason he did not hireRedmon in 1961 was because Redmon was not present when he needed a man andthat the men he hired just happened to be present when he needed someone.Atsome time during the 1961 season after July 1, Head apparently hired Don Shaffer,for Redmon saw Shaffer working there the second time he applied for work. Shafferhad worked on the mixed loading dock in 1960.There is no evidence that he wasa member of the Teamsters before he was hired in 1961. Between May 25 andAugust 25, 1961, within which time Redmon was applying to Head for work at themixed loading dock, Redmon was working at another vacuum-cooler company,where he was becoming a member of the Teamsters; that is, he was paying on hisinitiation fee.He testified that he applied to Head for work because he thoughthe could earn more at Antle, Inc., than he was then making.It is the General Counsel's contention that Redmon was denied employment be-cause he followed the provisions of the Union's 1960 contract and because herelied on the Union as his representative. In his brief, he states, "Although severalemployees who were employed at the dock in 1961 had acquired seniority duringthe prior season, so far as the record shows none of them resorted to the CoolerContract provisions in order to secure their jobs under the right of recall thereinprovided, nor did any of them rely on the Union as their representative."Lack ofevidence in such a case does not justify a conclusion either way-either that themen hired had or had not filed seniority claims. If the General Counsel seeks toestablish discrimination on the ground of differences in the extent of reliance onthe Union or on seniority forms, it was up to the General Counsel to prove thatothers than Redmon, in fact did not rely on the Union or file such forms.Althoughthere is some reason to suspect that the Respondents were irritated by a double claimfor backpay by Redmon's uncle (who worked at the mixed loading dock in 1960and who apparently filed a seniority form like Redmon did, and who was presentwith Redmon at the Union's offices when Redmon was complaining of inabilityto get work with the Respondents in 1961, which complaint resulted in the tele-phone conversation between Menezes and Robert Antle) and that they might havedecided that if they hired one they might have to hire both, such suspicion cannotbe given the status of evidence.At least two other employees, besides Redmon andhis uncle, had filed claims for extra pay in 1960 and had also received checks there-for, yet both of these were employed in 1961. Furthermore, Redmon was join-ing the Teamsters at another plant where he was working in 1961. I conclude thatRedmon's failure to get employment at the mixed loading dock in 1961 was notbecause of his union membership or activity; it was rather because the Respondentsfailed to honor the seniority provisions of the Union's contractUnder the circum-stances, I find that the evidence falls short of proving any discrimination in viola-tion of Section 8(a) (3) of the Act, but it does further evidence a refusal to bargainwith the Union and an interference with the rights guaranteed in Section 7 of theAct in violation of Section 8(a) (9) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, to the extentthat they have been found to constitute unfair labor practices, occurring in connectionwith the operations of the Respondents described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes, burdening and obstructing commerce andthe free flow of commerce.did not then know that the man was a relative of the Teamsters' business agent, but thenew employee's opportune appearance suggests that he was directed to Head at that timeby the Union or by the Respondents 610DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYSince I have found that the Respondents have engaged in unfair labor practices,I shall recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.I have found that the Respondents refused to recognize or to bargain with theUnion as the chosen representative of Respondents' employees at the mixed loadingdock in Salinas. In order to effectuate the policies of the Act, it will be necessaryto restore conditions as closely as possible to those which prevailed before thecommission of the unfair labor practices. Since the agreement with the Union wasto run until April 1, 1962, and from year to year thereafter if not terminated at thattime in accordance with the terms of the contract, I shall recommend that theRespondents reinstate such contract with respect to the separate mixed loading dockin Salinas, California, and if said contract has, with respect to the other employeescovered by the contract, been renewed automatically or by mutual agreement, foranother year, that the Respondents acknowledge the coverage of the employees atthemixed loading dock by such renewed contract.37 If, by compliance with theprovisions of the contract, either party has given notice of intent not to renewafter April 1, 1962, 1 shall recommend that the Respondents, upon request, bargaincollectively with the Union as the exclusive representative of the employees in theunit covered by the said contract as heretofore found appropriate, and, if an under-standing is reached, embody such understanding in a signed agreement.In order to dissipate the effects of the Respondents' unlawful assistance to theTeamsters, I shall recommend that they withdraw and withhold recognition fromthe Teamsters as the representative of the Respondents' employees at their Salinasmixed loading dock until such time, if ever, as the Teamsters is able to prove itsmajority representation in a duly conducted Board election. I shall further recom-mend that the Respondents rescind their oral contract with the Teamsters.Ihave found that the failure of the Respondents to acknowledge receipt ofRedmon's seniority notice or to honor the Union's contract with respect to hiringrights of employees having seniority rights was a violation of Section 8(a)(5) and(1) of the Act. This was a proximate cause of Redmon's failure to get employmentat the mixed loading dock in 1961.Whether or not the Respondents violated Section8(a) (3) of the Act, then, Redmon's failure to receive employment at the Respond-ents'mixed loading dock is attributable to the Respondents' other unfair laborpractices.Accordingly, a remedy as to Redmon is required to effectuate the policiesof the Act.38 I shall therefore recommend that the Respondents make Redmonwhole for any loss he may have suffered as a result of the unfair labor practices bypaying to him an amount equal to that which he would have earned at the Respond-ents' Salinas mixed loading dock during the 1961 season,39 less his net earnings else-where during said period, such backpay to be computed in accordance with theformula established in F. WWoolworth Company,90 NLRB 289. Upon the basisof the foregoing findings of fact, and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.The Respondents, jointly and severally, are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Respondents, jointly and severally, constitute an employer within the mean-ing of Section 2(2) of the Act.3.The Union and the Teamsters are labor organizations within the meaning ofSection 2(5) of the Act4All plant employees of Cooling (or its successor or assign) engaged in handlingcommodities at its plants in Salinas, Watsonville, El Centro, and Holtville, California,and Hereford, Texas, including mixed loading dock employees in those cities, butexclusive of guards, professional employees, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act5At all times since June 30, 1960, the Union has been, and now is, the exclusiverepresentative of all the employees in the appropriate unit described in paragraph 4,^ Carter Machineand ToolCo,133 NLRB 247.IsThe remedy of backpay may be afforded for unfair labor practices under sections ofthe Act other than S(a) (3)BetteiDfonkeioGrip Company,115 NLRB 1170, enfd 243F 2d 836 (CA5) . Oregon Teamsters' Security Plan Office,et at,119 NLRB 207;Seri ette, lee,134 NLRB 132The exact date when Redmon would,in the order ofseniorityhave been hired in1961,is not clearly fixed in the record,but the date should be readily ascertainable In thecompliance stages of these proceedings. BUD'S COOLING CORPORATION AND BUD ANTLE, INC.611above, for the purposes of collective bargaining within the meaning of Section 9(a)of the Act.6.SinceMay 3, 1961, the Respondents, by refusing to bargain collectively withthe Union as the representative of their employees within that portion of the appro-priate unit known as the mixed loading dock, in Salinas, California, have engagedin unfair labor practices within the meaning of Section 8 (a) (5) and (1) of the Act.7.By interfering with the formation of the Teamsters at the mixed loading dockand by contributing support to that labor organization, the Respondents have engagedin unfair labor practices within the meaning of Section 8(a) (2) and (1) of the Act.8.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.9.The Respondents have not engaged in unfair labor practices affecting com-merce within the meaning of Section 8 (a) (3) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that the Respondents, Bud's Cooling Corporationand Bud Antle, Inc., their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize or to bargain collectively with Local 78, United Packing-house, Food and Allied Workers, AFL-CIO, as the exclusive representative of allemployees in the appropriate unit described above.(b) Interfering with the formation of the Teamsters or any other labor organiza-tion or contributing support thereto.(c)Recognizing the Teamsters as the collective-bargaining representative of theiremployees at the mixed loading dock in Salinas, California, or giving effect to anycollective-bargaining contract therewith unless and until it shall have demonstrateditsmajority in an election duly conducted by the Board pursuant to the provisionsof the Act.(d) In any other like or related manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employment as au-thorized in Section 8(a) (3) of the Act.2Take the following affirmative action which I find will effectuate the policiesof the Act.(a)Withdraw and withhold recognition of the Teamsters as the collective-bargaining agent of the Respondents' employees at the Salinas, California, mixedloading dock and so notify the Teamsters in writing.(b)Reinstate in full force and effect the 1960 contract with the Union withrespect to the mixed loading dock employees, including any automatic annualrenewal thereof if neither party on or before February 1, 1962, gave notice oftermination of the contract as of April 1, 1962, in accordance with its terms, butif such notice was given by either party, then, upon request, bargain collectivelywith the Union, as the exclusive representative of all the employees in the unitherein found appropriate, concerning wages, hours, and working conditions, and,if an understanding is reached, embody such understanding in a signed agreement.(c)Make whole George Redmon in the manner set forth in the section hereinabove entitled "The Remedy."(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyzethe amount of backpay due and other benefits and rights of employment providedfor under the terms of the contract which may be due under the terms of thisRecommended Order.(e) Post at the mixed loading dock of Respondents in-Salinas, California, copiesof the notice attached hereto marked "Appendix." 40Copies of such notice, to be40 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the noticeIn the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order"662353-63-vol. 13 8-4 0 612DECISIONSOF NATIONALLABOR RELATIONS BOARDfurnished by the Regional Director for the Twentieth Region, shall, after havingbeen duly signed by an authorized representative of the Respondents, be postedimmediately upon receipt thereof, and be maintained by them for a period of 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by theRespondents to insure that such notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director, in writing, within 20 days from the date ofserviceof this Intermediate Report and Recommended Order, what steps theRespondents have taken to comply herewith?'It is recommended that the complaint be dismissed insofar as it alleges a violationof Section8(a) (3) of the Act.'i In the event that this Recommended Order be adopted by the Board this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelationsBoard, and in orderto effectuatethe policies of the National Labor Rela-tions Act, we notify our employees that:WE WILL withdraw and withhold recognition from General Teamsters, Ware-housemen and Helpers Union Local 890, as the collective-bargaining agentfor our employees at the mixed loading dockin Salinas,California, and we willrefrain from recognizing said labor organization as such representative unlessand until it has demonstrated in an election conducted by the National LaborRelations Board that it is the chosen representative of such employees.WE WILL recognize Local 78, United Packinghouse, Food and Allied Workers,AFL-CIO, as the collective-bargaining agent for all employees in the unit foundappropriate for the purposes of collective bargaining concerning wages, hours,and workingconditions.We will reinstate in full force and effect our 1960 con-tractwith said Local 78, United Packinghouse, Food and Allied Workers,AFL-CIO, to cover employees of our mixed loading dockin Salinas,California,and if said contract be not automatically renewed, we will, upon request, bargainwith said Union as the exclusive collective-bargaining representative of allemployees in the appropriateunit, and, ifan understanding is reached, we willembody such understanding in a signed writing.The appropriate unit is:All plant employees of Bud's Cooling Corporation,or its successors orassigns, engaged in handling commodities at its plants in Salinas,Watson-ville,El Centro, and Holtville, California, and Hereford, Texas, includingmixed loading dock employees in those cities, but exclusive of guards,professional employees, and supervisors as defined in the Act.WE WILL make whole George Redmon for any loss he may have sufferedas a resultof our withholding seniority rights earned under our contract withLocal 78, United Packinghouse, Food and Allied Workers, AFL-CIO, duringthe 1960 season, and our failure to give him employment during the 1961season based on such seniority.WE WILL NOT engage in any like or related acts or conduct interfering with,restraining, or coercing our employees in the exercise of their rights to self-organization, to form labor organizations, to join or assist Local 78, UnitedPackinghouse, Food and Allied Workers, AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed by Section 7 of the Act, or torefrain from any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3) of theAct. KEENER RUBBER,INC.613All our employeesare free to become or remain,or to refrainfrom becoming orremaining,membersof the above-named Union, or any other labororganization.BUD'S COOLINGCORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)BUD ANTLE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 830Market Street, San Francisco 2, California,Telephone Number,Yukon 6-3500,Extension 3193, if they have any question concerning this notice or compliance withits provisions.Keener Rubber,Inc.andLodge 2222, International Associationof Machinists, AFL-CIO.Case No. 8-CA-2748. September 17,1962DECISION AND ORDEROn June 25, 1962, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDER iSTATEMENTAND FINDINGSOn March 8, 1962, the Board, in Case No. 8-RC-4276, on the basis of the resultsof a consent election duly conducted on May 26, 1961, certified the Charging Party,which was the petlitoner in said proceeding, as the exclusive bargaining representa-'Procedural chronology: charge filed March 16, 1962; complaint Issued May 2, 1962;and hearingthereon held in Alliance, Ohio, on June 18, 1962138 NLRB No. 77.